           Case 1:16-cr-00398-PAE Document 140 Filed 07/01/20 Page 1 of 1




                                              July 1, 2020
VIA ECF
Honorable Paul A. Engelmayer
United States District Judge                            Re:   Sajmir Alimehmeti
Southern District of New York                                 16 Cr. 398 (PAE)
40 Foley Square
New York, NY 10007

Dear Judge Engelmayer:

       We write to request an addition redaction to Mr. Alimehmeti’s Presentence Investigation
Report (“PSR”). The government consents to this application.

        At Mr. Alimehmeti’s sentencing, counsel requested – and the Court approved – the
redaction of the unproven allegations contained in paragraph 81 of the PSR. Consistent with
those redactions, we respectfully request that the same allegations be redacted from the first
paragraph of the “Justification” section of the PSR, and that the section be modified so that it
reads as follows1:

         The defendant stands before the Court having pled guilty to one count of
         Providing Material Support or Resources to a Foreign Terrorist Organization and
         one count of False Statement in an Application for a Passport in Order to
         Facilitate an Act of International Terrorism. This represents the third known
         criminal conviction for this 24-year-old defendant. When he was 16 years of age
         he was convicted of a robbery, wherein he and another individual assaulted and
         removed property from the victim. At the same age he was also convicted of the
         misdemeanor offenses of Assault in the Third Degree, Forcibly Touching and
         Public Lewdness. He served about a year of imprisonment on these cases and was
         paroled in August 2013. His parole supervision ended in August 2014, and the
         instant offense commenced a month later.

         Thank you for your kind consideration of this request.

                                                Respectfully submitted,

                                                  /s/

                                                Susan G. Kellman
                                                Sarah Kunstler
                                                Attorneys for Sajmir Alimehmeti

CC:      AUSA Emil Bove, AUSA George Turner

1
    The proposed changes appear in italics.
